USCA1 Opinion

	




          April 22, 1996        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 95-2041                            PAUL J. HALLORAN, ETC, ET AL.,                               Plaintiffs, Appellants,                                          v.                            MICHAEL BOSQUET, ETC., ET AL.,                                Defendants, Appellees.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                       [Hon. Mary M. Lisi, U.S. District Judge]                                           ___________________                                                                                      ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                                                                      ____________________             Bruce D. Todesco for appellants.             ________________             James R. Lee, Assistant Attorney General, with whom Jeffrey B.             ____________                                        __________        Pine, Attorney General, was on brief for appellee Michael Bosquet.        ____             Kathleen M. Powers, with whom Marc DeSisto and Desisto Law             __________________            ____________     ___________        Offices were on brief for appellees Town of Middletown, Robert A.        _______        Gibson, Vincent Truver, Robert Sylvia and Officer Frank Campagna.                                                                                      ____________________                                                                                      ____________________                    Per Curiam.  In this case the appellant was  permitted,                    Per Curiam.                    __________          in  effect, to amend his complaint by oral representations to the          trial judge to describe in detail the facts  that he was prepared          to  prove in order to show that the police had unconstitutionally          manufactured  evidence  against  him.   There  is  no  claim that          inadequate discovery was permitted or that on any underlying fact          there  were two different versions  of events and  that trial was          needed in order to determine what happened.  Taken as true, we do          not think appellant's factual allegations amounted to a constitu-          tional  claim  that the  evidence  was manufactured  or  that the          Constitution was otherwise violated.                    Affirmed.                     Affirmed.                    ________                                          2